DETAILED ACTION
This office action is in response to the communication received on 10/19/2022 concerning application no. 16/766,726 filed on 05/25/2020.
Claims 1-9 and 16 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the drawing is not necessary for showing the insertion tool being overlaid on an image with a target of interest. Applicant cites 37 C.F.R. § 1.81(a).
Examiner disagrees. Applicant’s citation of 37 C.F.R. § 1.81(a) without further elaboration is not persuasive as to why the claimed subject matter is not necessary to be shown. Examiner maintains that the claimed subject matter must be shown as no other drawing shows or even suggests the overlay of an insertion tool over an image. Such a drawing would be needed by one with ordinary skill in the art to understand the invention as operations are done in a three-dimensional space and the ability to ascertain depth cue information or position relation to a target is vital to properly perform the procedure and avoid adverse conditions. Furthermore, Examiner notes that Applicant does not address claim 5’s drawing objection. Again, there is not drawing showing or suggesting how the position sensor is affixed to an insertion tool. Such drawing would be necessary to understand the invention as it would indicate where on the tool the position sensor can be affixed in the tool and where it is required for function of the claimed matter. To conclude, drawings for both claims 4 and 5 are necessary.
Examiner maintains the objection.

Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the 101 arguments are that the claim must be view as a whole and the invention is solving the problem of pose and image registration. Under Step 2A, Applicant argues that the image registration cannot be performed with a pen and paper as the registration is in real time and the human mind is “latent”. Furthermore, according to Applicant, as the claimed invention is addressing a problem, there is a practical application and cites a series of cases regarding data bases and computational searching. Under Step 2B, Applicant argues the additional elements that extra solution is for activities that are nominal or tangential to the claim and can be both pre or post-solution insignificant activities. Applicant alleges that the placement of a reference plate for registration is meaningful and more than an extra solution activity. Also, that the tracking device to track an object is meaningful.
Examiner disagrees. A rejection under 35 U.S.C. 101 is a two step process (with step 2 having two parts and the first part having two prongs) where the claim is in fact, looked at as a whole. This was done in the previous action, filed 07/20/2022, and the current action as discussed below as all the elements of the claim were analyzed and the mental process and additional elements were identified. 
Step 1 is to determine the statutory category. As the claims are regarding a method, this claim is under the method statutory category. 
Step 2A, Prong 1, is the determination of the judicial exception. The tracking of the object, image registration, and the disregarding of the markers read on a judicial exception and that is a mental process. Observing with your eyes as the device with particular features as it interacts with the patient is “tracking an object related to the patient with a tracking device of said guiding system”. The observation of two images acquired at varying distances from a reference plate would be a mental process that is broadly encompassed by “registering said images in real time with said tracking device with respect to said reference plate”. Argument’s about the brain being “latent” are not persuasive as Applicant has not provided support to their argument as to how that is the case. The brain in a living human is never latent. It is constantly performing visual and sensory analysis via electrical and biochemical processed. In addition to mentally performing it, registration can be done with a pen and paper. Neither claims nor the specification disclose the time frame for “real time”. Claims are broad and the registration can merely be observing the reference plate as the origin and measuring the distance of the image from the reference plate. Assuming, arguendo, real-time’s time frame was disclosed, it would still be a mental process. MPEP 2106.04(a)(2).III.D. establishes that monitoring in real-time is reciting a mental process. “wherein any internal markers in the patient and any external markers attached to the patient are disregarded during the step of registering said images” is mental as it is the performance of the registration discussed above and ignoring the other markers or not even having the markers present. Applicant’s cited cases are not persuasive as they are associated to databases, information piracy, and faster search times and Applicant has not mentioned how they are associated to a case about medical imaging and the registration of data with respect to a reference point.	Step 2A, Prong 2, is the analysis for practical application. The placement of a patient on a table is not a practical application. It is well-known, routine, and conventional and well-known, routine, and conventional elements are not an improvement. The idea of an operating table to place a patient on during a medical procedure has been known over 3,000 years1. Examples of placing patients on operating tables within this millennium are evidenced by 19th century adjustable operating tables2. Given that it is routine to place a patient on a table before preforming a medical procedure, this is considered to be the initial step in the gathering of data. MPEP 2106.05(a) has established that mere data gathering is a form insignificant extra-solution activity. Obtaining images, with the table in them, is also a form of data gathering an is a form insignificant extra-solution activity that does not provide an improvement.
Step 2B, is the analysis for the inventive step. As discussed above, the use of a table, the use of a reference, and image collection are forms of data gathering that do not add anything “significantly more” to the mental process judicial exception as they are pre-solution insignificant activity. Applicant’s arguments about registering with respect to a reference plate and tracking are not persuasive as Step 2B analysis is performed on the additional elements. As established in the prior action, filed 07/20/2022, in the discussion above, and the 101 rejection below, the tracking and registration are not additional elements. They are the elements that are reciting the mental process judicial exception and are rather analyzed in Step 2A prong 1. To conclude, the claim as a whole is analyzed, the mental process elements are identified, and the additional elements are well-known, routine, and conventional, and are pre-solution insignificant activities that do not add anything significantly more to the recited judicial exceptions.
Examiner maintains the rejection. Examiner reminds Applicant that claim 2 has not been rejected under 35 U.S.C. 101.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insertion tool being overlaid on an image with a target of interest (Claims 4 and 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“tracking an object…with a tracking device” in claim 1: Paragraphs 0037-0041 teach that the tracking devices can be a magnetic or magnetic sensor, electromagnetic sensor of any type or an electromagnetic source generator, ultrasonic sensor (or microphone) of any type or an ultrasonic source generator (transmitter or transducer), allocation/orientation marker or a light source of any type, or any combination of the systems above.

“obtaining images…with an imaging system” in claim 1: Paragraph 0011 teaches imaging devices such as X-ray, CT, and cameras. Fig. 1 shows an ultrasound transducer.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1, lines 10-11, recites “wherein any internal markers in the patient and any external markers attached to the patient are disregarded during the step of registering said images”. There is no mention in the specification regarding the disregarding of the internal and external markers “during the step of registering said images”. Paragraph 0044 teaches “In contrast, the present invention provides a novel registration technique which is not based on internal or external fiducial markers attached to the patient, but rather the registration is done relative to a base plate (reference plate) 50 that includes position sensors or transmitters of any type, such as but not limited to, optical, ultrasonic, RF, electromagnetic, magnetic, IMU and others.” However, the specification fails to teach an active step of performing a disregard of any internal markers and external markers in general and particular during the registration is performed. Therefore, the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time of filing.

Claim 3, lines 1-3, recites “at least one compensating sensor to the patient to compensate…during steps of obtaining said images and registering said images”. Paragraph 0047 establishes that “At least one sensor can be affixed to the patient to compensate for any movements of the patient relative to the reference plate and the imaging table during imaging.” Originally filed claim 3 establishes “further comprising affixing at least one compensating position sensor to the patient to compensate for any movements of the patient relative to the table during imaging.” While there is support for compensation during imaging, the specification fails to disclose compensation during image registration. It is well known that image acquisition is different from image registration as image registration is “the process of calculating spatial transforms which align a set of images to a common observational frame of reference, often one of the images in the set.”3 That is, image acquisition is the acquiring of information and image registration is the image analysis/processing that is performed after it is acquired. Therefore, the claimed subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 10-11, recites “wherein any internal markers in the patient and any external markers attached to the patient are disregarded during the step of registering said images”. This claim element is indefinite. It is unclear if the claim is establishing that an internal marker and external fiducial marker is present in the invention and are disregarded or if the invention is able to function without the presence of the markers. Furthermore, it is unclear how the “disregarding” during registration of images is performed. One interpretation is that the markers are removed from the body during image registration. Another interpretation is that the markers are removed digitally from the registered image. A third interpretation is that only the images without the markers are registered.
For purposes of examination, the Office is considering the markers’ presence to not be required for the claim element regarding registration. Note: Applicant is encouraged to actively and definitely claim the disregarding if they believe that is the inventive concept of the invention. The claims in their current form do not actively claim the element and a image registration system that has not internal/external patient markers can read on the claim.

Claim 3 is indefinite for the following reasons:
Lines 2-3, recites “compensate for any movements of the patient relative to the table during steps of obtaining said images and registering said images”. This claim element is indefinite. It is unclear that the motion of the patients is being compensated with respect to. If they are compensated with respect to the imagine, it introduces conflicting claim languages. That is, if the compensation is with regards to the image registration, it conflicts with the independent claim 1 that 3 depends upon. The claim 1 establishes that the markers on the patient are disregarded. It would be unclear to one with ordinary skill in the art how markers on the patient are disregarded and simultaneously used in the image registration. 
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for registration and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “tracking an object related to the patient with a tracking device of said guiding system”, “registering said images in real time with said tracking device with respect to said reference plate”, and “wherein any internal markers in the patient and any external markers attached to the patient are disregarded during the step of registering said images”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to tracking an object and the registration of an image with a tracking device with respect to a reference plate. The tracking can be the monitoring of an object, that under broadest reasonable interpretation, can be an instrument or a body region. The registration can be the collection of images and tagging/association of the images with the position relative to a reference plate. Disregarding a marker can be performed by ignoring the marker during the registration step. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “supporting the patient on a table, wherein a reference plate of a guiding system is spatially fixed with respect to said table; obtaining images of said object in real time with an imaging system, wherein said table is defined in each of said images”. Placing a patient on a table with a fixed reference plate, and image acquisition with a defined table is a form of a pre-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 3 recites the following elements: “further comprising affixing at least one compensating sensor to the patient to compensate for any movements of the patient relative to the table during the steps of obtaining said images and registering said images”. This claim element is a mere processing step which is data gathering which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 4 recites the following elements: “wherein a spatial position and orientation of the object is overlaid in real time on said images which includes a target of interest”. This claim element is a mere display and processing step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 4 rejection.
Claim 5 recites the following elements: “wherein the object comprises a position sensor affixed to an insertion tool”. The placement of a position sensor on the tool is for the performance of a data gathering step, which is a pre-solution insignificant activity. This claim element of an object being an insertion tool is well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 6 recites the following elements: “wherein said tracking device is part of a magnetic positioning system”. This claim element of a magnetic positioning system is the use of well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein said tracking device is part of an electromagnetic positioning system”. This claim element of an electromagnetic positioning system is the use of well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “wherein said tracking device is part of an ultrasonic positioning system”. This claim element of an ultrasonic positioning system is the use of well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 9 recites the following elements: “wherein said tracking device is part of an optical positioning system”. This claim element of an optical positioning system is the use of well-known and conventional components. This use of generic components for a pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 16 recites the following elements: “wherein the reference plate of the guiding system is further placed in any arbitrary position with regards to the patient”. This claim element is a placement step which is a form of data gathering which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 16 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. ("Electromagnetic tracking system for minimal invasive interventions using a C-arm system with CT option: First clinical results", 2008) in view of Montag et al. (PGPUB No. US 2012/0165656).

Regarding claim 1, Nagel teaches a method, comprising:
supporting the patient on a table (Fig. 1 shows the patient resting on the CT bed), wherein a reference plate of a guiding system is spatially fixed with respect to said table (Preparation of the patient teaches that the patient reference plate is placed between the patient and the mattress and is securely fixed); 
tracking an object related to the patient with a tracking device of said guiding system (Paragraph 3 of page 3 teaches that a needle can be tracked in real time. Paragraph 4 of page teaches that the tracking of the needle is done in real time in the patient data set. Paragraph 4 of page 3 teaches that an electromagnetic tracking system can be used. Paragraph 4 of page 3 teaches that an optical tracking system can be used); 
obtaining images of said object in real time with an imaging system (Paragraph 3 of the Introduction teaches that the imaging modalities can be ultrasound, MRI, CT, or X-ray); and
wherein any internal markers in the patient and any external markers attached to the patient are disregarded during the step of registering said images (Paragraph 2 of page 6 teaches that the reference panel is used for patient to image registration. Paragraph 4 of Workflow with Navigation teaches that the scanning volume is done with the registration plate bine displayed in the 3D volume. Paragraph 3 teaches that the reference panel can be used for navigation).
However, Nagel is silent regarding a method, comprising:
wherein said table is defined in each of said images; and 
registering said images in real time with said tracking device with respect to said reference plate.
	In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Montag teaches a method, comprising:
wherein said table is defined in each of said images (Paragraph 0076 teaches that the fluoroscopic images are of the patient on the table. Paragraph 0077 teaches that the position and orientation of the fluoroscope can be determined relative to the table. Paragraph 0079 teaches that the mapper is on the table); and 
registering said images in real time with said tracking device with respect to said reference plate (Paragraph 0116 teaches that the correlation allows for the registration with respect to the fluoroscope and the location pad. Paragraph 0168 teaches that the registration of the fluoroscope is done with respect to the location pad and the images are registered based on the distances from the location pad); 
wherein any internal markers in the patient and any external markers attached to the patient are disregarded during the step of registering said images (Paragraph 0116 teaches that the correlation allows for the registration with respect to the fluoroscope and the location pad. Paragraph 0168 teaches that the registration of the fluoroscope is done with respect to the location pad and the images are registered based on the distances from the location pad. Paragraph 0169 teaches that patches may typically placed on the patient. The term “typically” indicates that the patch placement is not required on the patient. Even in the case of patches placed on the patient, paragraph 0169 further states that the signals of the patches are “independently valued measured signals”. It further discusses that the signals are associated to the pose of the fluoroscope. While paragraph 0168 is about the registration of images with respect to the location pad).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagel with Montag’s teaching of registering images in real time with a table present. This modified method allows for the prevention of inaccuracies in probe pose tracking (Paragraph 0077 of Montag). Furthermore, the real-time tracking is beneficial as the operator can image and diagnose the patient during the procedure. Thereby, the most recent medical information is available and could reduce the need for repeated medical procedures. 

Regarding claim 2, modified Nagel teaches the method in claim 1, as discussed above.
	However, Nagel is silent regarding a method, wherein said reference plate comprises a reference plate position sensor or a reference plate transmitter.
	In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Montag teaches a method, wherein said reference plate comprises a reference plate position sensor or a reference plate transmitter (Paragraph 0071 teaches that the location pad has an arrangement of alternating magnetic field transmitter coils).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagel with Montag’s teaching of a reference plate with a transmitter. This modified method allows for the prevention of inaccuracies in probe pose tracking (Paragraph 0077 of Montag). Furthermore, the real-time tracking is beneficial as the operator can image and diagnose the patient during the procedure. Thereby, the most recent medical information is available and could reduce the need for repeated medical procedures. Furthermore, the use of magnetic fields provides a wireless means of tracking.

Regarding claim 4, modified Nagel teaches the method of claim 1, as discussed above.
Nagel further teaches a method, wherein a spatial position and orientation of the object is overlaid in real time on said images which includes a target of interest (Paragraph 3 of page 3 teaches that a needle can be tracked in real time. Paragraph 4 of page teaches that the tracking of the needle is done in real time in the patient data set. Fig. 6 teaches that the needle is shown in the image and is observed in relation to the tumor and the patient anatomy).

Regarding claim 5, modified Nagel teaches the method of claim 4, as discussed above.
Nagel further teaches a method, wherein the object comprises a position sensor affixed to an insertion tool (Paragraph 3 of page 3 teaches that a needle can be traced in real time. Paragraph 4 of page teaches that the tracking of the needle is done in real time in the patient data set. Fig. 6 teaches that the needle is shown in the image and is observed in relation to the tumor and the patient anatomy. Fig. 2 shows a sensor coil in the needle tip).

Regarding claim 6, modified Nagel teaches the method of claim 1, as discussed above.
However, Nagel is silent regarding a method, wherein said tracking device is part of a magnetic positioning system.
In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Montag teaches a method, wherein said tracking device is part of a magnetic positioning system (Paragraph 0071 teaches that the location pad has an arrangement of alternating magnetic field transmitter coils).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagel with Montag’s teaching of a magnetic positioning system. This modified method allows for the prevention of inaccuracies in probe pose tracking (Paragraph 0077 of Montag). Furthermore, the real-time tracking is beneficial as the operator can image and diagnose the patient during the procedure. Thereby, the most recent medical information is available and could reduce the need for repeated medical procedures. Furthermore, the use of magnetic fields provides a wireless means of tracking.

Regarding claim 7, modified Nagel teaches the method of claim 1, as discussed above.
Nagel further teaches a method, wherein said tracking device is part of an electromagnetic positioning system (Paragraph 4 of page 3 teaches that an electromagnetic tracking system can be used).  

Regarding claim 9, modified Nagel teaches the method of claim 1, as discussed above.
Nagel further teaches a method, wherein said tracking device is part of an optical positioning system (Paragraph 4 of page 3 teaches that an optical tracking system can be used).

Regarding claim 16, modified Nagel teaches the method of claim 1, as discussed above.
Nagel further teaches a method, wherein the reference plate of the guiding system is further placed in any arbitrary position with regards to the patient (Preparation of the patient teaches that the patient reference plate is placed between the patient and the mattress and is securely fixed. Fig. 1 shows the patient resting on the CT bed).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. ("Electromagnetic tracking system for minimal invasive interventions using a C-arm system with CT option: First clinical results", 2008) in view of Montag et al. (PGPUB No. US 2012/0165656) further in view of Cohen (PGPUB No. US 2013/0172730 ).

Regarding claim 3, modified Nagel teaches the method in claim 1, as discussed above.
	Nagel further teaches a method, comprising affixing a position sensor to the patient (Paragraph 1 of page 5 and paragraph 1 of page 6 teaches that the skin sensor is affixed on the patient skin and used for monitor the patient’s motion behavior).
	However, the combination of Nagel and Montag is silent regarding a method, compensating for any movements of the patient relative to the table during the steps of obtaining said images and registering said images.
	In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Cohen teaches a method, further comprising affixing at least one compensating sensor to the patient to compensate for any movements of the patient relative to the table during the steps of obtaining said images and registering said images (Abstract teaches that the system is able to compensate for any patient movement along the operating table. Paragraph 0048 teaches that the tracking and operation is in real time. Paragraph 0008-0009 teaches that the compensation is done in real time as well. Paragraph 0015 teaches that the images account for cardiac and respiratory motion in relation to the table during image acquisition. Paragraph 0056 teaches that the sensors can be placed on the patient. Paragraph 0074 teaches that the images are registered).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nagel and Montag with Cohen’s teaching of registering images and using a compensating sensor. This modified method would allow the user to image in relation to the real-time anatomical motion of the patient (Paragraph 0008 of Cohen). Furthermore, the modification allows for viewing while compensation of imaging and therapeutic treatment (Paragraph 0009 of Cohen).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al. ("Electromagnetic tracking system for minimal invasive interventions using a C-arm system with CT option: First clinical results", 2008) in view of Montag et al. (PGPUB No. US 2012/0165656) further in view of Vignon et al. (PGPUB No. US 2013/0041252).

Regarding claim 8, modified Nagel teaches the method in claim 1, as discussed above.
However, the combination of Nagel and Montag is silent regarding a method, wherein said tracking device is part of an ultrasonic positioning system.
In an analogous imaging field of endeavor, regarding medical tracking of a patient and medical tools, Vignon teaches a method, wherein said tracking device is part of an ultrasonic positioning system (Paragraph 0081 teaches the ultrasound tracking of interventional tools).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Nagel and Montag with Vignon’s teaching of ultrasonic position systems. This modified method would allow of the user to reliably and precisely identifying the position of an interventional tool or catheter (Paragraph 0081 of Vignon).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peterson et al. (PGPUB No. US 2006/0025668): Teaches the use of a magnetic based tracking system with a position sensor affixed to an instrumental tool and the tracking of the tool without any additional markers in relation to the patient both internally or externally placed on them. Also teaches a reference plate that is associated to the medical table on which the patient is placed.
Brunner (PGPUB No. US 2011/0224537): Teaches the use of a magnetic based tracking system with a position sensor affixed to an instrumental tool and the tracking of the tool without any additional markers in relation to the patient both internally or externally placed on them.
Scully et al. (PGPUB No. US 2007/0078334): Teaches the tracking of tools with respect to the patient’s movement to a table and the registration of images in real time.
Caluser (PGPUB No. US 2015/0011858): Teaches real-time image registration of images with respect to a reference and the compensation of a table related motion.
Strauss et al. (PGPUB No. US 2002/0115931): Teaches real-time image registration of images with respect to a reference and the compensation of a table related motion.
Walker et al. (PGPUB No. US 2014/0264081): Teaches real-time image registration of images with respect to a reference and the compensation of a table related motion.
Koolwal et al. (PGPUB No. US 2009/0268955): Teaches the tracking and registration of images and tools with respect to a reference pad.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        /PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.koinaamedical.com/a-historical-analysis-on-surgical-tables-from-ancient-to-present/
        2 https://digital.lib.ecu.edu/13885
        3 https://analyticsindiamag.com/what-is-image-registration-and-how-does-it-work/